Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.

Detailed Action
Applicant amended claims 1, 5-6, 9, 11, 14, 18, 20 and 23; added new claims 24-27 and canceled claims 3-4, 8, 10, 16, 19 and 22 and presented claims 1-2, 5-7, 9, 11-15, 17-18, 20, 21, and 23-27 for examination.

Claim Objections
Claim 23 is objected for repeating the phrase “wherein the instructions, when executed”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 5, 12-15, 20-21, 24, and 26-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Williams, Patent No.: US 9,679,431 (Williams), in view of Smith et al., Pub. No.: US 2015/0117747 (Smith).

Claim 1.	Williams teaches:	
A system for managing a subject document associated with a resource, the system comprising: a communication module; a processor coupled to the communication module; and a memory coupled to the processor, the memory storing duplicate detection data and instructions that, when executed, configure the processor to:
receive, via the communication module and from a client device associated with a payee entity, an image of the subject document; (col. 2, ll. 44-67, col. 7, ll. 34-47, col. 10, ll. 1-57, col. 12, ll. 4-56, an image of a check for deposit received from a customer mobile device and is compared with data in history database for identifying a duplicate)
extract a document identifier from the image of the subject document; (col. 11, ll. 1-49, any typewritten and handwritten information on check including the check identifier/MICR and check date is extracted)
extract, using character recognition, a date from the image of the subject document; (col. 11, ll. 1-49, any typewritten and handwritten information on check including the check identifier/MICR and check date is extracted)
in response to determining that the subject document is unique: transmit, to the client device, a provisional acceptance notification and provisionally allocate the resource associated with the subject document to a data record corresponding to a second identifier; and (col. 15, ll. 17-47 wherein a customer is notified and a provisional credit is allocated when the uniqueness of the check is verified as in col. 12, ll. 4-37)
Williams specifically taught detecting a duplicate check as shown above; William did not specifically teach processing of the user input in the context of :
receive, from the client device, a date obtained by user input via an input module of the client device; determine that the date obtained by user input is different than the date extracted using character recognition; in response to determining that the date obtained by user input is different than the date extracted using character recognition, determine that the subject document is unique by: comparing a first set of validation data values including the date obtained by user input and at least a portion of the extracted document identifier to the duplicate detection data; comparing a second set of validation data values including the date extracted, using optical character recognition and at least a portion of the extracted document identifier, to the duplicate detection data; and determining that the first set of validation data values and the second set of validation data values are distinct from respective transaction entries of the duplicate detection data; append the first set of validation data values and the second set of validation data values to the duplicate detection data.
Smith teaches:
receive, from the client device, a date obtained by user input via an input module of the client device; (Smith, ¶¶ 30, 40-41, wherein data/date is extracted from a check as well as obtained from the user)
determine that the date obtained by user input is different than the date extracted using character recognition; (Smith, ¶¶ 45-46,  wherein a recognizable data/date 
in response to determining that the date obtained by user input is different than the date extracted using character recognition, determine that the subject document is unique by: 
comparing a first set of validation data values including the date obtained by user input and at least a portion of the extracted document identifier to the duplicate detection data; (¶¶ 45-46, 84, 86, wherein a check including data/date obtained from a user is determined to be a duplicate)
comparing a second set of validation data values including the date extracted, using optical character recognition and at least a portion of the extracted document identifier, to the duplicate detection data; and (¶¶ 45-46, 84, 86, wherein unrecognizable data/date in a check is processed for detecting a duplication by using “the check image itself” )
determining that the first set of validation data values and the second set of validation data values are distinct from respective transaction entries of the duplicate detection data; (the process of determining unrecognizable date/data in the check image is different from the process of user inputted data/date and the process of detecting a duplicate) 
append the first set of validation data values and the second set of validation data values to the duplicate detection data. (¶¶ 45-46, unrecognized data/date and the user entered data/date are stored in check repositories to be used for comparison)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the applied references for including receive, from the client device, a date obtained by user input via an input module of the client device; determine that the date obtained by user input is different than the date extracted using character recognition; in response to determining that the date obtained by user input is different than the date extracted using character recognition, determine that the subject document is unique by: comparing a first set of validation data values including the date obtained by user input and at least a portion of the extracted document identifier to the duplicate detection data; comparing a second set of validation data values including the date extracted, using optical character recognition and at least a portion of the extracted document identifier, to the duplicate detection data; and determining that the first set of validation data values and the second set of validation data values are distinct from respective transaction entries of the duplicate detection data; append the first set of validation data values and the second set of validation data values to the duplicate detection data in the duplicate detection of Williams because doing so would increase usability of Williams by further validating a check image data with the user input for determining duplicate deposit items.

Claim 14.	Williams teaches:	
A computer-implemented method of managing a subject document associated with a resource, the method comprising: 
receiving, via the communication module and from a client device, an image of the subject document; (col. 2, ll. 44-67, col. 7, ll. 34-47, col. 10, ll. 1-57, col. 12, ll. 4-56, an image of a check for deposit received from a customer mobile device and is compared with data in history database for identifying a duplicate)
extracting a document identifier from the image of the subject document; (col. 11, ll. 1-49, any typewritten and handwritten information on check including the check identifier/MICR and check date is extracted)
extracting, using character recognition, a document date from the image of the subject document (col. 11, ll. 1-49, any typewritten and handwritten information on check including the check identifier/MICR and check date is extracted) 
in response to determining that the subject document is unique: transmitting, to the client device, a provisional acceptance notification and provisionally allocate the resource associated with the subject document to a data record corresponding to a second identifier. (col. 15 lines 17-47 wherein a customer is notified and a provisional credit is allocated)
Williams specifically taught detecting a duplicate check as shown above; William did not specifically teach processing of the user input in the context of :
receiveing, from the client device associated with a payee entity, a date obtained by user input via an input module of the client device; determining that the date obtained by user input is different than the date extracted using character recognition; in response to determining that the date obtained by user input is different than the date extracted using character recognition, determining that the subject document is unique by: comparing a first set of validation data values including the date obtained by user input and at least a portion of the extracted document identifier to the duplicate detection data; comparing a second set of validation data values including the date extracted, using optical character recognition and at least a portion of the extracted document identifier, to the duplicate detection data; and determining that the first set of validation data values and the second set of validation data values are distinct from respective transaction entries of the duplicate detection data; appending the first set of validation data values and the second set of validation data values to the duplicate detection data.
Smith teaches:
receiveing, from the client device, a date obtained by user input via an input module of the client device; (Smith, ¶¶ 30, 40-41, wherein data/date is extracted from a check as well as obtained from the user)
determining that the date obtained by user input is different than the date extracted using character recognition; (Smith, ¶¶ 45-46,  wherein a recognizable 
in response to determining that the date obtained by user input is different than the date extracted using character recognition, determine that the subject document is unique by: 
comparing a first set of validation data values including the date obtained by user input and at least a portion of the extracted document identifier to the duplicate detection data; (¶¶ 45-46, 84, 86, wherein a check including data/date obtained from a user is determined to be a duplicate)
comparing a second set of validation data values including the date extracted, using optical character recognition and at least a portion of the extracted document identifier, to the duplicate detection data; and (¶¶ 45-46, 84, 86, wherein unrecognizable data/date in a check is processed for detecting a duplication by using “the check image itself” )
determining that the first set of validation data values and the second set of validation data values are distinct from respective transaction entries of the duplicate detection data; (the process of determining unrecognizable date/data in the check image is different from the process of user inputted data/date and the process of detecting a duplicate) 
appending the first set of validation data values and the second set of validation data values to the duplicate detection data. (¶¶ 45-46, unrecognized data/date and the user entered data/date are stored in check repositories to be used for comparison)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the applied references for including receiveing, from the client device associated with a payee entity, a date obtained by user input via an input module of the client device; determining that the date obtained by user input is different than the date extracted using character recognition; in response to determining that the date obtained by user input is different than the date extracted using character recognition, determining that the subject document is unique by: comparing a first set of validation data values including the date obtained by user input and at least a portion of the extracted document identifier to the duplicate detection data; comparing a second set of validation data values including the date extracted, using optical character recognition and at least a portion of the extracted document identifier, to the duplicate detection data; and determining that the first set of validation data values and the second set of validation data values are distinct from respective transaction entries of the duplicate detection data; appending the first set of validation data values and the second set of validation data values to the duplicate detection data in the duplicate detection of Williams because doing so would increase usability of Williams by further validating a check image data with the user input for determining duplicate deposit items.

Claim 20.	Williams teaches:	
A non-transitory computer-readable storage medium storing instructions for managing a subject document associated with a resource, the instructions, when executed by a processor of a system, cause the system to:
obtain, via a communication module and from a client device associated with a payee entity, an image of the subject document; (col. 2, ll. 44-67, col. 7, ll. 34-47, col. 10, ll. 1-57, col. 12, ll. 4-56, an image of a check for deposit received from a customer mobile device and is compared with data in history database for identifying a duplicate)
extract a document identifier from the image of the subject document; (col. 11, ll. 1-49, any typewritten and handwritten information on check including the check identifier/MICR and check date is extracted)
extract, using character recognition, a date from the image of the subject document; (col. 11, ll. 1-49, any typewritten and handwritten information on check including the check identifier/MICR and check date is extracted)
in response to determining that the subject document is unique: transmit, to the client device, a provisional acceptance notification and provisionally allocate the resource associated with the subject document to a data record corresponding to a second identifier; and (col. 15 lines 17-47 wherein a customer is notified and a provisional credit is allocated)
Williams specifically taught detecting a duplicate check as shown above; William did not specifically teach processing of the user input in the context of :
receive, from the client device, a date obtained by user input via an input module of the client device; determine that the date obtained by user input is different than the date extracted using character recognition; in response to determining that the date obtained by user input is different than the date extracted using character recognition, determine that the subject document is unique by: comparing a first set of validation data values including the date obtained by user input and at least a portion of the extracted document identifier to the duplicate detection data; comparing a second set of validation data values including the date extracted, using optical character recognition and at least a portion of the extracted document identifier, to the duplicate detection data; and determining that the first set of validation data values and the second set of validation data values are distinct from respective transaction entries of the duplicate detection data; append the first set of validation data values and the second set of validation data values to the duplicate detection data.
Smith teaches:
receive, from the client device, a date obtained by user input via an input module of the client device; (Smith, ¶¶ 30, 40-41, wherein data/date is extracted from a check as well as obtained from the user)
determine that the date obtained by user input is different than the date extracted using character recognition; (Smith, ¶¶ 45-46,  wherein a recognizable data/date obtained from a user is different from an unrecognizable data/date extracted from a check image)
in response to determining that the date obtained by user input is different than the date extracted using character recognition, determine that the subject document is unique by: 
comparing a first set of validation data values including the date obtained by user input and at least a portion of the extracted document identifier to the duplicate detection data; (¶¶ 45-46, 84, 86, wherein a check including data/date obtained from a user is determined to be a duplicate)
comparing a second set of validation data values including the date extracted, using optical character recognition and at least a portion of the extracted document identifier, to the duplicate detection data; and (¶¶ 45-46, 84, 86, wherein unrecognizable data/date in a check is processed for detecting a duplication when “the check image itself”)
determining that the first set of validation data values and the second set of validation data values are distinct from respective transaction entries of the duplicate detection data; (the process of determining unrecognizable date/data in the check image is different from the process of user inputted data/date and the process of detecting a duplicate) 
append the first set of validation data values and the second set of validation data values to the duplicate detection data. (¶¶ 45-46, unrecognized data/date and the user entered data/date are stored in check repositories to be used for comparison)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the applied references for including receive, from the client device, a date obtained by user input via an input module of the client device; determine that the date obtained by user input is different than the date extracted using character recognition; in response to determining that the date obtained by user input is different than the date extracted using character recognition, determine that the subject document is unique by: comparing a first set of validation data values including the date obtained by user input and at least a portion of the extracted document identifier to the duplicate detection data; comparing a second set of validation data values including the date extracted, using optical character recognition and at least a portion of the extracted document identifier, to the duplicate detection data; and determining that the first set of validation data values and the second set of validation data values are distinct from respective transaction entries of the duplicate detection data; append the first set of validation data values and the second set of validation data values to the duplicate detection data in the duplicate detection of Williams because doing so would increase usability of Williams by further validating a check image data with the user input for determining duplicate deposit items.

William as modified by Smith teaches:
Claim 2.	The system of claim 1, wherein the duplicate detection data is non-image data. (Williams, col. 12, ll. 19-37, a record in the item history of database includes individual data elements/non-image data)
Claims 15 and 21 are rejected under the same rationale.

Claim 5.	The system of claim 1, wherein the instructions, when executed, further configure the processor to receive, from the client device, a resource amount obtained via an input module of the client device, and wherein the set of validation data values further includes the obtained resource amount. (Smith, ¶¶ 42, 46, check data includes check amount/a resource amount; unrecognized check data is confirmed with data inputted by customer)


Claim 12.	The system of claim 1, wherein the resource includes at least one of currency, tokens, or digital assets, and wherein the second identifier includes an entity account number associated with the client device. (Williams, col. 3, ll. 57-68, MICR information includes an amount/currency and account number; col. 7, ll. 34-47 and col. 16, ll. 8-18, deposit to the account of the user using a user device or teller machine)
Claim 27 is rejected under the same rationale.

Claim 13.	The system of claim 1, wherein the subject document is a cheque instrument directing a banking institution to transfer value to a payee entity of the cheque instrument, and wherein the document identifier is provided as a machine-readable indicium included in the subject document. (Williams, col. 1, ll. 10-18, check and financial institution; col. 2, ll. 15-25, MICR includes check identifier; col. 16, ll. 37-44, updating deposit item being deposited in the account)

Claim 26.	The method of claim 14, further comprising:
receiving, via the communication module from the client device, an image of a subsequent document; (Williams, col. 1, ll. 10-18, and col. 10, ll. 1-2, wherein the system can receive multiple check images)
extracting a subsequent identifier from the image of the subsequent document; (Williams, col. 11, ll. 1 – 25, MICR information)
receiving, from the client device, a subsequent date obtained by user input via an input module of the client device; (Smith, ¶¶ 30, 40-41, wherein data/date is extracted from a check as well as obtained from the user) 
extracting, using character recognition, a subsequent date from the image of the subsequent document; (Williams, col. 11, ll. 1-49, any typewritten and handwritten information on check including the check identifier/MICR and check date is extracted; Smith, ¶¶ 30, 40-41, wherein data/date is extracted from a check as well as obtained from the user) 
determining that the subsequent date obtained by user input is different than the subsequent date extracted using character recognition; (Smith, ¶¶ 45-46,  wherein a recognizable data/date obtained from a user is different from an unrecognizable data/date extracted from a check image)
in response to determining that the subsequent date obtained by user input is different than the subsequent date extracted using character recognition, determine that the subsequent document is a duplicate by:
comparing a first set of subsequent data values including the subsequent date  obtained by user input and at least a portion of the extracted subsequent document identifier with the duplicate detection data; (Smith, ¶¶ 45-46, 84, 86, wherein a check including data/date obtained from a user is determined to be a duplicate)
comparing a second set of subsequent data values including the subsequent date extracted, using character recognition and at least a portion of the extracted subsequent identifier with the duplicate detection data; and (¶¶ 45-46, 84, 86, wherein unrecognizable data/date in a check is processed for detecting a duplication by using “the check image itself” )
determining that the first set of subsequent data values correspond to respective transaction entries of the duplicate detection data; and  (Smith, ¶¶ 45-46, 84, 86, 
in response to determining that the subsequent document is a duplicate, transmit, to the client device, a provisional decline notification. (Williams, col. 13, ll. 56-59, the deposit is rejected if the confidence score is less than a threshold, meaning the check is a duplicate; col. 14, ll. 6-9, a message is displayed for rejecting the check; Smith, ¶ 86, the customer is notified that the check is duplicate)

Claims 6 and 25  are rejected under 35 U.S.C. 103(a) as being unpatentable over Williams and Smith and further in view of Smith et al., Pub. No.: US 2015/0117748 (Smith748).

Claim 6. 	Williams as modified taught the system of claim 1, wherein a check date is obtained by a user input. Smith, ¶ 46. William as modified did not specifically teach determining that the subject document is unexpired based on a timestamp of the image of the subject document and a document expiry date, the document expiry date being calculated based on the date obtained by user input associated with the subject document and an expiry period.
Smith748 teaches determining that the subject document is unexpired based on a timestamp of the image of the subject document and a document expiry date, the document expiry date being calculated based on the date obtained by user input associated with the subject document and an expiry period. (Smith748, ¶ 41, wherein a user inputted data/date is used for processing a check and ¶¶ 62-63, wherein “any information relating to an expiry of the check or period of validity of the check is also extracted… a posting date (timestamp) of a check is the date on which a financial institution's system determines that the check is deposited with the financial institution”)
determining that the subject document is unexpired based on a timestamp of the image of the subject document and a document expiry date, the document expiry date being calculated based on the date obtained by user input associated with the subject document and an expiry period because doing so would further increase usability of Williams as modified by processing a check with respect to “an expiry of the check or period of validity of the check”. 
Claim 25 is rejected under the same rationale.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Williams, Smith and Smith748  and further in view of Anderson,  et al., Patent Num.: 6,021,202 (Anderson).

Claim 7.	Williams as modified by Smith and Smith748  taught the system of claim 6 for detecting expired and duplicated check. Williams as modified did not specifically teach wherein the instructions, when executed, further configure the processor to purge at least one data entry in the duplicate detection data that is older than the expiry period.
Anderson teaches purge at least one data entry in the duplicate detection data that is older than the expiry period. (Anderson, col. 36, l. 44-col. 37, l. 4, wherein the archive of electronic checks will keep checks with valid dates to compare against)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the applied references to purge at least one data entry in the duplicate detection data that is older than the expiry period because doing so would further increase usability of Williams as modified by minimizing .

Claims 9,  11 , 17-18 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Williams , Smith and Anderson. 

Claim 9.	Williams as modified by Smith taught the system of claim 1; William as modified did not specifically teach:
transmit, via the communication module, the set of validation data values to a document originating server to verify that the subject document is unique. 
Anderson teaches transmit, via the communication module, the set of validation data values to a document originating server to verify that the subject document is unique in col. 24, ll. 25-37, wherein the payer's bank validates both the payers and payee’s information including the date of the check for verifying that the check is not a duplicate before sending the payment to the payee's bank.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the applied references to transmit, via the communication module, the set of validation data values to a document originating server to verify that the subject document is unique because doing so would further increase usability of Williams as modified by verifying the uniqueness of the check by a document originating server for effectively minimizing “the risk of a duplicate electronic check successfully flowing through the payments system”. Anderson, col. 36, l. 44-col. 37, l. 4.
Williams as modified by smith and William teaches:
receive, via the communication module, confirmation that the subject document is unique and, in response, allocate the provisionally allocated resource to the data record corresponding to the second identifier (Williams, col. 16, ll. 8-18 discloses the user of the teller machine deposited a unique deposit and col. 16, ll. 53-67, wherein an alert is sent to the teller machine that the deposit has been accepted and given provisional credit).

Claim 11.	Williams as modified by smith and William teaches:
The system of claim 9, wherein the instructions, when executed, further configure the processor to:
receive, via the communication module from the client device, an image of a subsequent document; (Williams, col. 1, ll. 10-18, and col. 10, ll. 1-2, wherein the system can receive multiple check images)
extract a subsequent identifier from the image of the subsequent document; (Williams, col. 11, ll. 1 – 25, MICR information)
obtain by user input via an input module of the client device a subsequent date associated with the subsequent document; (Smith, ¶¶ 30, 40-41, wherein data/date is extracted from a check as well as obtained from the user) 
extract, using character recognition, a subsequent date from the image of the subsequent document; (Williams, col. 11, ll. 1-49, any typewritten and handwritten information on check including the check identifier/MICR and check date is extracted; Smith, ¶¶ 30, 40-41, wherein data/date is extracted from a check as well as obtained from the user) 
determine that the subsequent date obtained by user input is different than the subsequent date extracted using character recognition; (Smith, ¶¶ 45-46,  wherein a recognizable data/date obtained from a user is different from an unrecognizable data/date extracted from a check image)
in response to determining that the subsequent date obtained by user input is different than the subsequent date extracted using character recognition, determine that the subsequent document is a duplicate by:
comparing a first set of subsequent data values including the subsequent date  obtained by user input and at least a portion of the extracted subsequent document identifier with the duplicate detection data; (Smith, ¶¶ 45-46, 84, 86, wherein a check including data/date obtained from a user is determined to be a duplicate)
comparing a second set of subsequent data values including the subsequent date extracted, using character recognition and at least a portion of the extracted subsequent identifier with the duplicate detection data; and (¶¶ 45-46, 84, 86, wherein unrecognizable data/date in a check is processed for detecting a duplication by using “the check image itself”)
determining that the first set of subsequent data values correspond to respective transaction entries of the duplicate detection data; and  (Smith, ¶¶ 45-46, 84, 86, wherein a check including data/date obtained from a user is determined to be a duplicate)
in response to determining that the subsequent document is a duplicate, transmit, to the client device, a provisional decline notification. (Williams, col. 13, ll. 56-59, the deposit is rejected if the confidence score is less than a threshold, meaning the check is a duplicate; col. 14, ll. 6-9, a message is displayed for rejecting the check; Smith, ¶ 86, the customer is notified that the check is duplicate)

Claim 17.	Williams as modified by Smith taught the system of claim 14 for detecting expired and duplicated check. Williams as modified did not specifically teach purging at least one data entry in the duplicate detection data that is older than an expiry period.
purging at least one data entry in the duplicate detection data that is older than an expiry period. (Anderson, col. 36, l. 44-col. 37, l. 4, wherein the archive of electronic checks will keep checks with valid dates to compare against)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the applied references to purge at least one data entry in the duplicate detection data that is older than the expiry period because doing so would further increase usability of Williams as modified by minimizing “the risk of a duplicate electronic check successfully flowing through the payments system”. Anderson, col. 36, l. 44-col. 37, l. 4.

Claim 18.	Williams as modified by Smith taught the system of claim 1; wherein a first and second sets of validation data values are determined in Smith, ¶¶ 30, 40-41, wherein data/date is extracted from a check as well as obtained from the user. Williams as modified did not specifically teach transmitting, the first and second sets of validation data values to a document originating server to verify that the subject document is unique; and 
 Anderson teaches transmitting, the first and second sets of validation data values to a document originating server to verify that the subject document is unique in in col. 24, ll. 25-37, wherein the payer's bank validates both the payers and payee’s information including the date of the check for verifying that the check is not a duplicate before sending the payment to the payee's bank.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the applied references to transmitting, the first and second sets of validation data values to a document originating server to verify that the subject document is unique because doing so would further increase usability of Williams as modified by verifying the uniqueness of the check by a document originating server for effectively minimizing “the risk of a duplicate electronic 
Williams as modified by Smith and Anderson teaches:
receiving, via the communication module, confirmation that the subject document is unique and, in response, allocating the provisionally allocated resource to the data record corresponding to the second identifier. (Williams, col. 16, ll. 8-18 discloses the user of the teller machine deposited a unique deposit and col. 16, ll. 53-67, wherein an alert is sent to the teller machine that the deposit has been accepted and given provisional credit)

Claim 23.	Williams as modified by Smith taught the system of claim 20 for detecting expired and duplicated check. Williams as modified did not specifically teach wherein the instructions, when executed, further configure the processor to purge at least one data entry in the duplicate detection data that is older than an expiry period.
Anderson teaches purge at least one data entry in the duplicate detection data that is older than an expiry period. (Anderson, col. 36, l. 44-col. 37, l. 4, wherein the archive of electronic checks will keep checks with valid dates to compare against)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the applied references to purge at least one data entry in the duplicate detection data that is older than the expiry period because doing so would further increase usability of Williams as modified by minimizing “the risk of a duplicate electronic check successfully flowing through the payments system”. Anderson, col. 36, l. 44-col. 37, l. 4.

Response to Amendment and Arguments

digitization of a paper-based resource transfer request” is improved by  “a specific way (in response to determining that the date input is different than the extracted document date, comparing the duplicate detection data with at least the extracted document date and the date input) to solve the problem of the duplication of single-cheque documents during the digitization of cheque-based financial transfer request and thus are directed to abstract idea”. Remarks, 13-25.
The argument is persuasive; the 101 rejections are withdrawn.
Applicant’s arguments with respect to amended claims have been fully considered but are moot in view of the new ground of rejections as provided above.
Applicant’s argument with respect to Smith et al., Pub. No.: US 2015/0117748 has been considered but found unpersuasive because of the following reason.
Applicant refers to Smith et al., Pub. No.: US 2015/0117748 and argues that “Smith describes receiving "inputted information identifying the unrecognized data from a customer and/or an operator" (see para [0041]). However, Smith only describes using the inputted information to identify unrecognized data. Smith does not describe having both a date obtained by user input and a (recognizable) date extracted using character recognition to compare with one another. Therefore, Smith cannot teach a response to determining that the date obtained by user input is different than the date extracted using character recognition. Furthermore, Smith is silent regarding first and second sets of validation values which are used to validate the document and which are thereafter appended to the duplicate detection data, as recited by amended claim 1.” Remarks. 25.
In response, Smith et al., Pub. No.: US 2015/0117747 is similar to Smith et al., Pub. No.: US 2015/0117748 for teaching the feature of processing extracted data from a check image as well as data obtained from the user. 
Processing a check image data including a recognizable check date for detecting a duplicate check is disclosed explicitly in Williams, col. 11, ll. 1-49 and col. 12, ll. 4-37.  

Likewise, Smith ‘747 identifies unrecognizable check data and process the check using user inputted data. In particular, Smith ‘747 explicitly teaches processing a check image and the check image itself for determining whether the image is unique or a duplicate: ¶ 42, “check data is identified based on the applied OCR processes… the check data comprises a payee, a payor, a date, memo line data, a payment amount, a check number, and endorsement, a signature and/or other check data… the system of process 100 identifies all recognizable text and markings in the check images. In such cases, the system may further narrow or expand the identified check data as needed”; ¶ 84 “the system of process 100 identifies all recognizable text and markings in the check images… whether the customer is or is not authorized to deposit the check image is based on the check image itself. For example, if the check or check image…is determined to be a duplicate”. 
As noted above, Smith ‘747 explicitly teaches “the system may further narrow or expand the identified check data as needed”. For example, “the system may present an online banking customer with the unrecognized data to solicit input directly from the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159